UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2014 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-51384 InterMetro Communications, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 88-0476779 (State of Incorporation) (IRS Employer Identification No.) 2685 Park Center Drive, Building A, Simi Valley, California 93065 (Address of Principal Executive Offices) (Zip Code) (805) 433-8000 (Registrant’s Telephone Number, (Including Area Code) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this Chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated file, an accelerated file, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated FileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: As of August 10, 2014 there were 83,084,093 shares outstanding of the registrant’s only class of common stock. Table of Contents TABLE OF CONTENTS Part I. Financial Information Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets at June 30, 2014 (unaudited) and December31, 2013 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2014 and 2013 (unaudited) 4 Condensed Consolidated Statement of Changes in Stockholders’ Deficit for the Six Months Ended June 30, 2014 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2014 and 2013 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 Part II. Other Information Item 1. Legal Proceedings 31 Item 1 A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 31 Signatures 32 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements INTERMETRO COMMUNICATIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in Thousands, except par value) June 30, December 31, (unaudited) ASSETS Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $194 and $174 at June 30, 2014 and December 31, 2013, respectively Deposits 55 55 Prepayments and other current assets Total current assets Property and equipment, net Software development in progress Goodwill Other assets 4 4 Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Accounts payable, trade $ $ Accrued expenses Deferred revenues and customer deposits Borrowings under line of credit facilities Current portion of note payable to former ATI shareholder 40 40 Current portion of vendor settlements Secured promissory notes, including $879 from related parties net of debt discount of $39 and $108 at June 30, 2014 and December 31, 2013, respectively Total current liabilities Long-term portion of note payable to former ATI shareholder 70 86 Long-term vendor settlements Total liabilities Commitments and contingencies (Note 12 ) Stockholders’ Deficit Preferred stock — $0.001 par value; 10,000,000 shares authorized; 1,588,103 and 787,103 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively 2 1 Common stock — $0.001 par value; 150,000,000 shares authorized;83,084,093 and 82,736,093 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively 83 82 Additional paid-in capital Accumulated deficit (44,954 ) (44,190 ) Total stockholders’ deficit (12,366 ) (12,426 ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents INTERMETRO COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in Thousands, except per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net revenues $ Network costs Gross profit Operating expenses Sales and marketing 38 General and administrative(includes stock-based compensation of $3 and $9 for the three months ended June 30, 2014 and 2013, respectively, and $6 and $57 for the six months ended June 30, 2014 and 2013, respectively) Total operating expenses Operating loss (570 ) (480 ) (476 ) (867 ) Interest expense, net (includes amortization of debt discountof $35 and $48 for the three months ended June 30, 2014 and 2013, respectively and $69 and $82 for the six months ended June 30, 2014 and 2013, respectively) Gain on forgiveness of debt — (633 ) (139 ) (683 ) Net loss $ ) $ ) $ ) $ ) Basic net loss per common share $ ) $ ) $ ) $ ) Diluted net loss per common share $ ) $ ) $ ) $ ) Shares used to calculate basic and diluted net loss per common share (in thousands) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents INTERMETRO COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT (Dollars in Thousands) (Unaudited) Preferred Stock Common Stock Additional Total Shares Amount Shares Amount Paid-In Capital Accumulated Deficit Stockholders’ Deficit Balance at January1, 2014 $
